Fourth Court of Appeals
                               San Antonio, Texas
                                      July 20, 2022

                                   No. 04-22-00327-CR

                                 Brent Eugene BAILEY,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR11769
                       Honorable Jefferson Moore, Judge Presiding

                                         ORDER

        In accordance with the opinion of this date, this appeal is DISMISSED for lack of
jurisdiction.

      It is so ORDERED on July 20, 2022.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2022.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court